Taylor, J.
I cannot concur in so much of the opinion of the court in this case as holds that 'the contract which is the basis of the respondent’s cause of action is not within the statute of frauds. In my opinion, the contract upon which suit is brought is a contract for the sale of a chattel of the price of $50 or more, and is therefore void unless a note or memorandum of such contract was made in writing, and subscribed by the parties; or some part of the purchase money was paid by the appellant. I do not think the case at bar differs in principle, though it may in its facts, from the case of Hardell v. McClure, 2 Pin., 289. The decision of the court in that case seems to- have been accepted as good law to its fullest extent, and has not, so far as I have been able to ascertain, been questioned by this court since it was announced, thirty years ago. I think it much safer to adhere to the broad construction of the statute adopted in that case, than to attempt to limit it by distinctions which cannot be well defined, and which will necessarily give rise to endless litigation. I think the true test of what is a sale of a chattel, within the meaning of the statute, is that when the final result of the contract is the sale of a chattel, it is within the statute, without reference to'the question whether *441the article sold is or is not in existence, in the form in which it is to be delivered, at the time the contract is made, or not. If the title to the thing agreed to be sold and delivered to the vendee remains in the vendor absolutely until it is completed and delivered, and the vendee has no right of property in the same until it is finished and delivered, then the contract for sale is the sale of a chattel within the statute, and void unless made in the manner prescribed by the statute-
By the- Court.— The judgment of the circuit court is reversed and the cause is remanded for a new trial.